PER CURIAM.
Edward Spencer appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the trial court’s order denying Spencer relief without prejudice to any right Spencer might have to file, pursuant to rule 3.850, a timely, facially sufficient motion for postconviction relief should there be sufficient grounds for him to do so. See Murphy v. State, 773 So.2d 1174 (Fla. 2d DCA 2000) (en banc).
Affirmed.
WHATLEY, A.C.J., and NORTHCUTT and CASANUEVA, JJ., concur.